Citation Nr: 0730399	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-43 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
benefits on behalf of his minor child.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1990.  The claimant/appellant is the custodian and 
mother of the veteran's minor child, T. N. W.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 administrative 
decision in which the RO denied the appellant an 
apportionment of the veteran's VA disability benefits on 
behalf of his minor child.  The appellant filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in October 2004.  The appellant 
filed a substantive appeal in November 2004.  

The appellant requested a hearing before a member of the 
Board at the RO; however, she failed to appear for a hearing 
scheduled for April 8, 2005.  Notice of the scheduled hearing 
was sent to the appellant's address of record more than a 
month before the scheduled hearing and was not returned as 
undeliverable.  No request for rescheduling was received.  
Therefore, the request for hearing was deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

In August 2006, the matter on appeal was remanded to the RO 
via the Appeals Management Center (AMC). in Washington, DC, 
for further development.  After completing the requested 
action, the AMC continued the denial of the appellant's claim 
(as reflected in the June 2007 SSOC), and returned the matter 
to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant's monthly expenses exceed her income.

3.  The veteran has been receiving VA disability compensation 
benefits at a disability rate of 10 percent, effective 
January 16, 2003; his award does not include additional 
benefits for dependents.

4.  No reasonable apportionment of the veteran's VA 
disability compensation benefits may be made to the appellant 
without causing undue hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
benefits on behalf of his minor child are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2002); 38 C.F.R. §§ 
3.159, 3.450, 3.451, 4.452, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

However, upon closer review, it does not appear that these 
changes are applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (that is, the laws changed by the VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (but, rather, in Chapter 53).  

Even so, the Board notes that a claim for an apportionment is 
a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2006).  All interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
rights and time limit for initiation of an appeal, as well as 
hearing and representation rights.  38 C.F.R. § 19.100.  The 
Board notes that it appears that contested claim procedures 
have been followed in this appeal, and that there is no 
evidence or allegation that such procedures have not been 
followed.  

Both parties have had ample notice of the governing legal 
regulations, which were noted in the October 2004 SOC, and 
the regulations implementing the VCAA, which were noted in 
October 2006 letters to both parties and the June 2007 SSOC 
that readjudicated the claim.  In this respect, both the 
veteran and the appellant have been notified of all the 
proceedings, as mandated by contested case procedures.  The 
veteran has yet to respond to any of these notices.  
Furthermore, the law and regulations, themselves, spell out 
the parties' responsibilities in development of the evidence.  
For example, an affirmative showing of hardship presumably 
could be established only by the party alleging the hardship.

The Board finds that the actions outlined above establish 
that any duties to notify and assist owed the parties have 
been met.  Under these circumstances, the Board finds that 
there is no prejudice to the appellant or veteran in 
proceeding, at this juncture, with a decision on the 
appellant's claim.

II.  Analysis

The appellant argues that she is entitled to apportionment of 
the veteran's benefits on behalf of his minor, noting that 
the veteran has not been meeting his child support 
obligations.  Specifically, in an October 2006 statement, the 
appellant indicated that the veteran has not paid child 
support since March 2005.  

Payroll earnings for August 2006 revealed that the 
appellant's net monthly income was approximately $688.65.  In 
addition, the appellant worked part-time in July and August 
2006 and earned about $230.26 per month.  A review of the 
appellant's bills for recurring monthly expenses, to include 
rent, utilities, and childcare, totaled more than $1,000.  As 
of September 7, 2006, the appellant's bank balance was 
$509.84, but her rent of $450 had not yet been subtracted.  
Thus, the appellant's monthly expenses exceed her income.  It 
is not disputed that the veteran and the appellant are not 
currently residing together.

The only disability for which service connection has been 
granted is lumbosacral strain, evaluated as 10 percent 
disabling, effective January 16, 2003.  An RO notification 
letter, dated in April 2004, shows that the amount of 
veteran's benefits was $106 per month, effective December 1, 
2003.  Effective December 1, 2006, the amount of the 
veteran's benefits was raised to $115 per month; he has not 
claimed any dependents.

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2007).  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2007).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionment.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2007).

Considering the appellant's claim in light of the above-noted 
evidence and legal authority, the Board finds that the 
criteria for apportionment are not met.

In this case, the veteran currently receives $115 per month 
in VA payments.  An apportionment of his disability benefits 
would not allow a reasonable amount of payment to the 
appellant, as any apportionment amount payable would be so 
small that it would amount to little or no mitigation of the 
appellant's needs.  Based on the particular financial 
circumstances shown above, although hardship is reported by 
the appellant in terms of being unable to meet her monthly 
expenses on her own, an apportionment of the veteran's 
current monthly disability compensation award would result in 
financial hardship to him.  See 38 C.F.R. §§ 3.458(a) and 
3.451.  Therefore, the Board finds that neither a general 
apportionment, nor a special apportionment, is warranted, and 
the claim must be denied.  

In reaching this decision, the Board notes that, contrary to 
the appellant's argument, the veteran's monthly benefits do 
not include any additional benefits for dependents.  The 
evidence of record shows that the veteran has never married 
and that he is also the father of another child over the age 
of 18.  The Board has also considered the appellant's 
contention that the veteran has not paid child support to the 
appellant since March 2005.  It is not clear from the record 
whether the veteran is required to pay court-ordered child 
support to the appellant.  Even if he were required to pay 
it, however, there is no provision in the law for child 
support ordered by a civil court but unpaid to be withheld 
from VA benefits.

Thus, while sympathetic to the appellant's contentions and 
plight, the Board finds that an apportionment of the 
veteran's disability benefits is not warranted.

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in simultaneously contested claims (such as this case) 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


ORDER

An apportionment of the veteran's disability benefits on 
behalf of his minor child, T. N. W., is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


